Per Curiam.
The common council of the city of Muskegon, in the general appropriation bill for the year 1892, ■determined by resolution to raise certain specified sums by loan instead of by tax, and directed the issue of bonds for ■the purposes named. The mayor questions the authority *454to issue the bonds without a vote of the electors authorizing such issue, and refuses to execute said bonds.
Section 5 of title 9 of the charter1 provides that—
“ The aggregate amount which the common council may raise by general taxation upon the taxable real and personal property in the city of Muskegon for the purposes of defraying the general expenses and liabilities of the corporation, and for all purposes for which the several general sums mentioned in section three of this title are constituted (exclusive of the taxes for schools, library, and schoolhouse purposes), shall not, except as herein otherwise provided, exceed in any one year three per cent, on the assessed value of all the real and personal ¡property in the city, made taxable by law, as shown by the last preceding assessment roll.'”
Section 12 provides:
“The common council shall also in said month of June pass a resolution, to be termed the c annual appropriation bill,'’ in which it shall make provision for and appropriate the several amounts required to defray the expenditures and liabilities of the corporation for the next fiscal year, payable from the several general funds, and from the street district funds, as estimated and determined upon, as provided in section 10 of this title, and order the same, or so much of said amounts as may be necessary, to be raised by tax with the next general tax levy, or by loan or both, and to be paid into the several general funds and street district funds of the city; but the whole amount so ordered to be raised by tax or loan, or by both, shall not, except as' herein 'otherwise provided, exceed the amount which the city is authorized by sections five, six, and nine of this title to raise by general tax during the year.”
Section 19 provides:
“Should any greater amount be required in any year for the purpose of erecting public buildings, or for the purchase of ground therefor, or for any other public’ improvements or purposes, to be paid for from the general funds of the city, than can be raised by the common council under the foregoing provisions of this title, such amounts may be raised by tax or loan, or partly by tax and *455partly by loan, if authorized by a majority vote of all the electors voting upon the question at an annual city election, or at a special election called for that purpose.”
The aggregate amount to be raised for general purposes, including the purposes for which it is proposed to make this loan, shall not, except as therein otherwise provided, exceed in any one year 3 per cent, upon the assessed valuation. It is conceded that the total amount proposed by the appropriation bill to be raised by both tax and loan did not exceed the 3 per cent, fixed as the maximum to be raised by the council. We think it clear under these sections that the council has the authority to issue the bonds in question without the aid of a vote of the electors.
The mandamus must therefore issue as prayed.

 See Local Acts of 1889, page 120.